Citation Nr: 1718688	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-43 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to October 29, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from the November 2015 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), dated in August 2016, the Veteran requested a Board hearing at a local VA office (Travel Board hearing) regarding the issues on appeal.  To date, the Veteran has not been scheduled for a Travel Board hearing. Thus, a remand is required in order to afford the Veteran a hearing at the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




